          Case 4:17-cr-00028-JST Document 259 Filed 02/05/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT of CALIFORNIA

                              CRIMINAL HEARING MINUTES

 Judge:             Jon S. Tigar                        Time in Court:     26 minutes
 Date:              February 5, 2021
 Case No.           4:17-cr-00028-JST-1

 United States of America            v.          Jehoaddan Wilson

                                            Defendant
                                           Present
                                           Not Present
                                           In Custody

 Robert Rees                                            Robert Waggener
 U.S. Attorney                                          Stand-by Counsel



 Courtroom Deputy Clerk: Mauriona Lee                   Court Reporter: Diane Skillman


                                    PROCEEDINGS

Pretrial Conference – held.

                                 RESULT OF HEARING

   1. Hearing held via Zoom videoconference.
   2. Due to the COVID-19 pandemic the jury trial set for March 1, 2021 is VACATED.
   3. Briefing schedule set on Motion to Dismiss, ECF. 258. Opposition due February 26,
      2021. Reply due March 19, 2021.
   4. Status conference set for April 2, 2021 at 9:30 a.m.
   5. Time is excluded through April 2, 2021 for reasons as stated on the record. The
      Government shall prepare a proposed order.




                                             1
